DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claim 20 directed to Invention II non-elected without traverse.  Accordingly, claim 20 has been cancelled.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed.
Jung et al. (DE 19707534), Shah et al. (US 9835259), and Kondo et al. (U.S. Pat. No. 2020/0141502) were considered most pertinent to applicant's disclosure.  
Jung et al. disclose a ball valve (figs. 1, 3, 7) comprising: a valve body (1, 2, 3) including an interior cavity (in which 6 is situated), the interior cavity including a collar bore (within 2) and a second collar bore (within 3) arranged on opposing ends of the interior cavity; a ball element (6) positioned in the interior cavity and including first and second flats (upper and lower flats seen in views of figs. 3, 7), a ball passageway (7) extending through the ball element, and a ball recess (created by small chamfer or rounding of the opening into the passageway 7, as seen in labeled fig. 5 below) surrounding the ball passageway and extending axially into a first side of the ball element; a trim arrangement (within 2 and 3) in the interior cavity and including: a first seat (having 11) in contact with the first side of the ball element; a second seat (at other 11) in contact with a second side of the ball element; a first biasing element (spring within 2) engaged between a first biasing surface of the collar bore and the first seat to 

    PNG
    media_image1.png
    725
    576
    media_image1.png
    Greyscale

Shah teaches a similar ball valve and trim arrangement having a one-piece valve body.
Kondo teaches a related rotary ball valve further including a ball passageway (either 21, 22, 27) having a shape such that a tool having a complementary shape would be capable of rotating the valve ([0049].  
None of the prior art further disclose or teach wherein it is the ball recess at least partially surrounding the ball passageway that is configured to receive a tool with a shape complementary to the ball recess to allow the tool to control a rotational orientation of the ball element; or further including a notch that extends radially outwardly from the ball passageway, wherein the ball element is configured to receive a tool within the ball passageway and the notch, the tool defining a shape that is complementary to a combined geometry defined by the ball passageway and the notch, to allow the tool to control a rotational orientation of the ball element.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753